DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The claims are rejected as follows:
Claims 1–3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al., US 2015/0260067 A1 (“Kikuchi”). 
Regarding Claim 1: 
Kikuchi discloses the claimed limitation of a pillar-shaped honeycomb structure filter (i.e., plugged honeycomb structure 100). Kikuchi Fig. 5, [0087]. The pillar-shaped honeycomb structure filter 100 comprises a plurality of first cells (i.e., the cells 2a) extending from an inlet side end surface (i.e., first end face 11) to an outlet side end surface (i.e., second end face 12), opening on the inlet side end surface 11 and having a sealing portion (i.e., the plugging portions 5) on the outlet side end surface 12. Id. The pillar-shaped honeycomb structure filter 100 comprises a plurality of second cells (i.e., the cells 2b) extending from the inlet side end surface 11 to the outlet side end surface 12, having a sealing portion 5 on the inlet side end surface 11 and opening on the outlet side end surface 12. Id. The first cells 2a and the second cells 2b are alternately arranged adjacent to each other with a porous partition wall (i.e., partition walls 10 including a porous partition wall base material 1) interposed therebetween. Id. at Fig. 5, [0053]. The pillar-shaped honeycomb structure filter 100 also comprises a ceramic porous film (i.e., ceramic trapping layer 6). Id. at Fig. 5, [0091]. 
Kikuchi also discloses that the ceramic porous film has an average film thickness T from 5 to 50 µm, overlapping the claimed limitation of 2 to 50 µm. Kikuchi Fig. 5, [0081]. Kikuchi further discloses a porosity P (unit: %) ranging from 50% to 80%, overlapping the claimed limitation of 65 to 90%. Id. at [0025]. The examiner notes that when the thickness of 5 µm is used in the formula, the average film thickness T and the porosity P satisfy a relational expression of 0.42T + 67 (i.e., 0.42*5+60=69.1) < P < 0.75T + 72 (i.e., 0.75*5+72=75.75). Since the prior art range of 50% to 80% overlaps the claimed range of 69.1 to 75.75, and the prior art range discloses the claimed range with sufficient specificity (i.e., the claimed range is narrower than the prior art range), an anticipation of claim exists. MPEP 2131.03(II).  Additionally, Kikuchi discloses the claimed limitation of  that the ceramic porous film 6 is formed on a surface of each of the first cells 2a. Id. at Fig. 5. 

    PNG
    media_image1.png
    593
    745
    media_image1.png
    Greyscale

Regarding Claim 2: 
Kikuchi discloses that the pillar-shaped honeycomb structure filter 100 according to claim 1, wherein the porous film 6 has the average film thickness T of 2 to 40 µm (i.e., 35 µm) and the porosity P of 65 to 90% (i.e., 74%). Kikuchi Fig. 5, Table 1, Example 1. 
Regarding Claim 3: 
Kikuchi discloses that the pillar-shaped honeycomb structure filter 100 according to claim 1, wherein the porous film 6 comprises 50% by mass or more in total of one or more selected from the group consisting of silicon carbide (i.e., Kikuchi discloses that SiC powder formed into an aerosol was passed through the honeycomb structure 100 and Sic particles were deposited and became a trapping layer after a heat treatment at 1200 °C, which means the porous film 6 is 100% SiC). Kikuchi [0124]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Kikuchi in view of Ohno et al., US 2006/0188415 A1 (“Ohno”). 
Regarding Claim 4: 
Kikuchi does not disclose that the pillar-shaped honeycomb structure filter 100 according to claim 1, wherein the porous partition walls comprise 50% by mass or more of cordierite.
In the analogous art of honeycomb structures, Ohno disclose that the integral honeycomb structure 20 is desirably, mainly made from materials such as alumina (i.e., Al₂O₃), cordierite. Ohno Fig. 1, [0083]. Moreover, Ohno discloses that the integral honeycomb structured body 20 may be made of two or more kinds of materials such as: a composite material of silicon and silicon carbide; or aluminum titanate (i.e., Al2TiO5). Id. It would have been obvious for Kikuchi’s the porous partition walls 10 of the pillar-shaped honeycomb structure filter 100 to be mainly made from cordierite as disclosed by Ohno because selection of a material based on the suitability of its intended use is within the ambit of a person of ordinary skill in the art. MPEP 2144.07. 
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 USC §112(b) rejection because the applicant has amended the claims to overcome the current rejection. 
Claim Rejections - 35 USC § 102
The applicant amends claim 1 to recite a relation expression of T and P that would overcome example Table 2 of Kikuchi. The applicant then submits that the amended claim 1 is distinguishable over Kikuchi and requests a notice of allowance. Applicant Rem. dated Jul. 07, 2022 (“Applicant Rem.”) ps. 5–7.
The examiner respectfully disagrees. The examiner notes that Kikuchi discloses a range of thickness of 5 to 50 µm in the specification. Kikuchi [0027]. Kikuchi also discloses a range of porosity from 50% to 80%. Id. at [0079]. Kikuchi’s disclosed porosity and thickness satisfies Applicant’s amended T and P relational expression. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                  

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776